***********
The undersigned has reviewed the submission of defendants. Deputy Commissioner Phillips' Order contained a finding that she did not receive a call from either counsel.  However, due to evidence confirming Mr. Jones placed a phone call to the main Industrial Commission number and questionable circumstances surrounding the issue of where this call was transferred and voicemail messages regarding this matter, the Full Commission hereby DISMISSES WITHOUT PREJUDICE defendants' appeal of Deputy Commissioner Phillips' Order assessing a sanction of $300.00 so that defendants may file a motion for reconsideration of this Order with Deputy Commissioner Phillips.
This the 9th day of November 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/______________ RENE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER